Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/07/2022 has been entered. Claims 1-16 are pending. Claims 1, 8, 12, and 14 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAN et al. (US 20150245239) hereinafter TAN in view of Belling (US 20080271113) hereinafter Belling and further in view of "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Policy and Charging Control over Rx reference point (Release 14)", 3GPP STANDARD; 3GPP TS 29.214, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. CT WG3, no. Vl4.2.0, 19 December 2016 (2016-12-19), pages 1-77, XP051230190, cited in the a plication, hereinafter 3GPP.
Regarding claim 1, TAN teaches a method of media state synchronization (i.e. acquiring information about a packet, Abstract), the method comprising: sending a request from an application entity (third network element which is an AF) to a rules control entity (PCRF), the request asking the rules control entity to send a message to the application entity describing the state of all the media reserved by the application entity at the rules control entity and which are controlled by this application entity and currently in use (i.e. receiving, by the first network element (the first network element is a PCRF), acquiring request that includes the filtering condition and is sent by the third network element (the third network element is an AF), where the acquiring request is used to instruct the first network element to acquire information about the packet, [0070]).
However, TAN does not explicitly disclose subsequent to the receipt of the message, the application entity does not undertake any action if a media list provided by the rules control entity is identical to a media list known to the application entity, or corrects the state of the media if a subset of the media of the media list provided by the rules control entity is different from the media list known to the application entity, or requests a release of a session if the media of the media list provided by the rules control entity is different from the media list known to the application entity or if the session is unknown to the application entity.
However, Belling teaches subsequent to the receipt of the message, the application entity does not undertake any action if a media list provided by the rules control entity is identical to a media list known to the application entity, or corrects the state of the media if a subset of the media of the media list provided by the rules control entity is different from the media list known to the application entity (i.e. the SDP answer includes modified service information as compared to the original service information previously received at the P-CSCF, the indication is based on the modified, i.e. updated, service information, the information updating is performed, [0051]), or requests a release of a session if the media of the media list provided by the rules control entity is different from the media list known to the application entity or if the session is unknown to the application entity. 
Based on TAN in view of Belling it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Belling to the system of TAN in order to increase information collecting capability of TAN system.
However, TAN in view of Belling do not explicitly disclose on expiry of a default time period or a time period contained in the request indicating a period on expiry of which the application entity wishes to be notified by the rules control entity, receiving from the rules control entity a message in which the rules control entity provides a media list as known by the rules control entity of all said media reserved by the application entity at the rules control entity, controlled by the application entity and currently in use, said media list describing the current state of each of all said media.
However, 3GPP teaches on expiry of a default time period or a time period contained in the request indicating a period on expiry of which the application entity wishes to be notified by the rules control entity (i.e. the AF may request notifications of specific IP-CAN session events through the usage of the Specific-Action AVP in the AA-Request command. the PCRF shall make sure to inform the AF of the requested notifications in the event that they take place, Note, there is always a delay time up until the time of the event before sending the notification to the AF, page 15, paragraph 9 and a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF, page 41, paragraph 9, the AF may provide time threshold, page 48), receiving from the rules control entity a message in which the rules control entity describes provides a media list as known by the rules control entity of all said media reserved by the application entity at the rules control entity, controlled by the application entity and currently in use, said media list describing the current state of each of all said media (i.e. after AF provides a Media-Component-Description AVP including one or more Media-Sub-Component AVP(s) representing the AF signaling IP flows, page 20, paragraph 9, the PCRF shall reply with an AA-Answer to the AF, the AA-Answer message shall also include a subset of the flows within the AF session are affected, the PCRF shall also include IP-CAN-type and RAT type information to IP flow mobility related flows. The IP flow mobility affected service data flows are included within the Flows AVP at command level, page 16, paragraph 1, the PCRF may provide the Media-Component-Description AVP(s) within the Acceptable-Service-Info AVP in the AA-Answer command, page 36, paragraph 11, When reporting a resource allocation failure related to the modification of session information, the Media-Component-Status AVP may be included to report the status of the PCC/QoS rules related to the media component. The Content-Version AVP(s) shall be included if it was included in the Media-Component-Description AVP when the corresponding media component was provisioned, page 31, paragraphs 7-8, the forked response related to the early session could include the port set to zero for those media components not related to the early session or when a subsequent SDP Offer-Answer to indicate that some media is disabled, page 60, paragraph 5). Therefore, AF provides Media-Component-Description of the one or media components that are currently provisioned by AF using AA-Request to the PCRF and the PCRF may provide the Media-Component-Description AVP(s) within the Acceptable-Service-Info AVP in the AA-Answer command that includes the Media-Components-Status AVP may be included to report the status of the PCC/QoS rules related to the media components.
Based on TAN in view of Belling and further in view of 3GPP it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of 3GPP to the system of TAN and Belling in order to increase resource utilization efficiency of TAN and Belling system.

Regarding claim 2, TAN in view of Belling do not explicitly disclose the application entity indicates in the request to the rules control entity a period on expiry of which the application entity wishes to receive the messages describing the current state of the media.
However, 3GPP teaches the application entity indicates in the request to the rules control entity a period on expiry of which the application entity wishes to receive the messages describing the current state of the media (i.e. the AF may request notifications of specific IP-CAN session events through the usage of the Specific-Action AVP in the AA-Request command. the PCRF shall make sure to inform the AF of the requested notifications in the event that they take place, Note, there is always a delay time up until the time of the event before sending the notification to the AF, page 15, paragraph 9 and a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF, page 41, paragraph 9, the AF may provide time threshold, page 48). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 3, TAN does not explicitly disclose the request is presented by the application entity upon a request for media resources to the rules control entity.
However, Belling teaches the request is presented by the application entity upon a request for media resources to the rules control entity (i.e. the information about requested services, which the application function derives and sends to the policy control node, [0006] and a request for a service at an application function entity of the network, [0018]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 4, TAN does not explicitly disclose exchanges between the application entity and the rules control entity comply with Diameter protocol.
However, Belling teaches exchanges between the application entity and the rules control entity comply with Diameter protocol (i.e. a Diameter protocol, [0021]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, TAN does not explicitly disclose the period is indicated in a dedicated Attribute-Value Pair (MediaStatePeriod) of an AA-Request Diameter message.
However, Belling teaches the period is indicated in a dedicated Attribute-Value Pair (MediaStatePeriod) of an AA-Request Diameter message (i.e. an attribute value pair of a Diameter request message, [0021]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 6, TAN does not explicitly disclose the request is inserted into a Specific-Action Attribute-Value Pair of an AA-Request Diameter message.
However, Belling teaches the request is inserted into a Specific-Action Attribute-Value Pair of an AA-Request Diameter message (i.e. Specific-Action of AA-Request Diameter message, [0067]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 7, TAN does not explicitly disclose the message containing the state of the media is sent to the application entity by the rules control entity in an RA-Request Diameter message.
However, Belling teaches the message containing the state of the media is sent to the application entity by the rules control entity in an RA-Request Diameter message (i.e. sending a Diameter AAR over the existing Rx Diameter session, [0083]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 11, TAN does not explicitly disclose the application entity is associated with a P-CSCF server in a Multimedia Subsystem IP network.
However, Belling teaches the application entity is associated with a P-CSCF server in a Multimedia Subsystem IP network (i.e. the network comprises an Internet Protocol Multimedia Subsystem, [0023]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

`Regarding claims 8-10 and 12-16, the limitations of claims 8-10 and 12-16 are similar to the limitations of claims 1, 2, and 4. Belling further teaches a computer system (i.e. a system, [0056]), an irremovable, or partially or totally removable means of a non-transitory computer-readable storage medium having stored thereon instructions (i.e. a computer-readable medium comprises a program code, [0027]), and a computer comprising a processor and a memory (i.e. an apparatus comprising a processor and a memory, [0028]). Therefore, the limitations of claims 8-10 and 12-16 are rejected in the analysis of claims 1, 2, and 4 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
4/28/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447